This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 YVONNE YOUNG,

 3          Plaintiff-Appellant,

 4 and

 5 WILLIAM YOUNG,

 6          Plaintiff,

 7 v.                                                            No. A-1-CA-35907

 8 REMEMBER ME WHEN and
 9 NICHOLE GANDARA,

10          Defendants-Appellees.

11 APPEAL FROM THE DISTRICT COURT OF HIDALGO COUNTY
12 Daniel Viramontes, District Judge

13 Yvonne Young
14 Lordsburg, NM

15 Pro Se Appellant

16 Nichole Gandara
17 Lordsburg, NM

18 Pro Se Appellee
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8                                        __________________________________
9                                        TIMOTHY L. GARCIA, Judge

10 WE CONCUR:


11 _______________________________
12 MICHAEL E. VIGIL, Judge


13 _______________________________
14 STEPHEN G. FRENCH, Judge




                                           2